Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

THIRD AMENDMENT TO LEASE

This THIRD AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
as of the 16th day of April, 2013, between FSP-RIC, LLC (“Landlord”), and
DENDREON CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

A. Landlord, as successor to The Northwestern Mutual Life Insurance Company, and
Tenant are parties to that certain Office Lease dated February 26, 2011, as
amended by that certain First Amendment to Office Lease dated March 8, 2011, and
by that certain Second Amendment to Office Lease dated July 27, 2012, and by
that certain Third Amendment to Office Lease dated June 27, 2012, which was
rescinded in its entirety by that certain Rescission Agreement dated June 27,
2012 (collectively the “Lease”) pursuant to which Tenant leased certain space
from Landlord in the building located at 1301 Second Avenue in Seattle,
Washington.

B. The parties have agreed to remove Floors 33 and 34 from the Premises on the
terms and conditions set forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:

1. Floor 33. Tenant shall vacate Floor 33 and surrender possession of Floor 33
to Landlord on or before June 30, 2013, and upon such surrender Floor 33 shall
no longer be considered part of the Premises. Tenant shall remove all of its
furniture, fixtures and equipment from the floor and shall leave the floor in
“broom clean” condition no worse than its condition on March 28, 2013 ,
reasonable wear and tear excepted. Tenant shall pay Landlord a sum equal to the
Base Rent and Additional Rent on Floor 33 through September 30, 2013. Such
amount shall be payable monthly in advance. The parties agree that Floor 33
contains 22,583 square feet of Rentable Area. Provided that Tenant has
surrendered possession as required above, effective as of October 1, 2013,
Tenant’s Proportionate Share shall be reduced to fifteen and 54/100 percent
(15.54%) and Tenant’s Parking Allocation shall be reduced by 15 spaces. If
Tenant does not vacate Floor 33 by September 30, 2013, Tenant shall be deemed to
be holding over on such floor and the terms of Section 33.11 of the Lease shall
apply to that floor without further notice or demand from Landlord.

2. Floor 34. Tenant shall vacate Floor 34 and surrender possession of Floor 34
to Landlord on or before April 30, 2014, and upon such surrender Floor 34 shall
no longer be considered part of the Premises. Prior to surrendering possession
of Floor 34, Tenant shall (a) remove all of its furniture, fixtures and
equipment from the floor and shall leave the floor in “broom clean” condition no
worse than its condition on March 28, 2013, reasonable wear and tear excepted,
and (b) design and install a barrier acceptable to Landlord in the stairwell
connecting Floors 34 and 35 of the Premises, provided that Tenant



--------------------------------------------------------------------------------

shall only be responsible for designing and installing the portion of the
barrier that will be constructed around the top of the stairwell on Floor 35
(and not for any portion of the barrier that will surround the stairwell on
Floor 34). Landlord shall reimburse Tenant for the cost of designing the
barrier. Tenant shall pay Landlord a sum equal to the Base Rent and Additional
Rent on Floor 34 through July 31, 2014. Such amount shall be payable monthly in
advance. The parties agree that Floor 34 contains 22,583 square feet of Rentable
Area. Provided that Tenant has surrendered possession as required above,
effective as of July 31, 2014, Tenant’s Proportionate Share shall be reduced to
twelve and 95/100 percent (12.95%) and Tenant’s Parking Allocation shall be
reduced by 14 spaces. If Tenant does not vacate Floor 34 by July 31, 2014,
Tenant shall be deemed to be holding over on such floor and the terms of
Section 33.11 of the Lease shall apply to that floor without further notice or
demand from Landlord.

3. Calculation of Base Rent. The chart included in Section 4.1 of the Lease is
deleted in its entirety and replaced with the following:

 

Period

   Annual Base Rent per square
foot of Rentable Area in the
Premises  

Months 1 to 2

   $ [ **] 

Months 3 - December 31, 2012

   $ [ **] 

January 1, 2013 to December 31, 2013

   $ [ **] 

January 1, 2014 to December 31, 2014

   $ [ **] 

January 1, 2015 to December 31, 2015

   $ [ **] 

January 1, 2016 to December 31, 2016

   $ [ **] 

Monthly Base Rent shall be equal to one twelfth of the Annual Base Rent
multiplied by the Rentable Area of the Premises.

4. Parking. From and after the date hereof (a) Tenant shall have no further
rights to, nor any further obligations with respect to, reserved parking spaces
(including the space for the large Dodge pickup truck or van referenced in
Section 1.1(t) of the Lease), (b) Tenant’s entire parking allocation under the
Lease shall be for unreserved parking spaces, and (c) all references to reserved
parking rates shall be of no further force or effect. Landlord may restripe the
reserved parking stalls mentioned in Section 1.1(t) of the Lease to their
original configuration at any time.

5. Condition. If Landlord has not entered into a binding lease with a
replacement tenant for floors 33 and 34 within thirty (30) days after the date
hereof, Landlord may rescind this Amendment by written notice to Tenant,
provided that such rescission right terminates and is of no further effect
following thirty (30) days after the date hereof if not exercised by Landlord
prior thereto.

6. Renewal Options. Section 32(1) of the Lease is amended to replace the first
sentence with the following, “Provided that (i) no Event of Default, as defined
in Article 25.1 of this Lease, then exists, (ii) no Chronic Default, as defined
in Article 25.1 of this Lease, has occurred or is continuing, and (iii) as of
the Expiration Date, Tenant and/or any affiliate of Tenant is in occupancy of no
less than three (3) full contiguous floors in the Building, then Tenant shall
have the right and option, exercisable by giving written notice thereof at least
nine (9) months, but not more than twelve (12) months prior to the Expiration
Date (“Renewal Notice”), to extend the Term of this Lease to May 10, 2019 (the
“Renewal Term”). Such renewal shall apply solely to floors in the Building that
Tenant and/or any affiliate of

 

2



--------------------------------------------------------------------------------

Tenant occupies in whole or in part as of the Expiration Date and must cover
either (a) the highest three (3) contiguous full floors in the Premises, or
(b) the lowest three (3) contiguous full floors in the Premises, and in either
case will not cover any floors that are not contiguous with such three
(3) floors.”

7. Broker’s Commission. Tenant represents and warrants to Landlord that it has
had no dealing with any broker or agent in connection with this Amendment.
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all liabilities for any other commissions or other compensation or charges
claimed by any broker or agent based on dealings with Tenant.

8. Defined Terms; Conflict. Capitalized terms used herein and not otherwise
defined shall have the meanings given in the Lease. If there is any conflict
between the terms, conditions and provisions of this Amendment and the terms and
conditions of the Lease, the terms, conditions and provisions of this Amendment
shall prevail.

9. No Further Amendment. This Amendment sets forth the entire agreement of the
parties as to the subject matter hereof and supersedes all prior discussions and
understandings between them. Except as expressly modified by this Amendment, all
terms, covenants and provisions of the Lease shall remain unmodified and in full
force and effect and are hereby expressly ratified and confirmed.

10. Confirmation. Tenant represents and warrants to Landlord that to the best of
Tenant’s knowledge and belief: (a) no defenses or offsets exist to the
enforcement of the Lease by Landlord and there are no unresolved or pending
disputes or claims between Landlord and Tenant with respect to the Lease or the
Premises; (b) neither Tenant nor Landlord is in default in the performance of
the Lease; and (c) neither Tenant nor Landlord has committed any breach of the
Lease, nor has any event occurred which, with the passage of time or the giving
of notice or both, would constitute a default or a breach by Tenant or Landlord
under the Lease. As additional consideration for this Amendment, Tenant hereby
waives and releases any and all claims, known and unknown, it may have or assert
against Landlord under the Lease arising prior to the date of this Amendment.

11. UBTI. Landlord and Tenant agree that all Rent payable by Tenant to Landlord
shall qualify as “rents from real property” within the meaning of both Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”). In the event that Landlord, in its sole and absolute
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations promulgated thereunder, Tenant agrees
(1) to cooperate with Landlord by entering into such amendment or amendments as
Landlord deems necessary to qualify all Rents as “rents from real property,” and
(2) to permit an assignment of this Lease; provided, however, that any
adjustments required pursuant to this Section shall be made so as to produce the
equivalent Rent (in economic terms) payable prior to such adjustment.

12. Miscellaneous. This Amendment may not be amended or rescinded in any manner
except by an instrument in writing signed by a duly authorized officer or
representative of each party hereto. Each of the schedules or exhibits referred
to herein (if any), is incorporated herein as if fully set forth in this
Amendment. If any of the provisions of this Amendment be found to be invalid,
illegal or unenforceable by any court of competent jurisdiction, such provision
shall be stricken and the remainder of this Amendment shall nonetheless remain
in full force and effect unless striking such provision shall materially alter
the intention of the parties. No waiver of any right under this Amendment shall
be effective unless contained in a writing signed by a duly authorized officer
or representative of the party sought to be charged with the waiver and no
waiver of any right arising from any breach or failure to perform shall be
deemed to be a waiver of any future right or of any other right arising under
this Amendment.

 

3



--------------------------------------------------------------------------------

13. Representation. Tenant acknowledges that it has been represented, or has had
sufficient opportunity to obtain representation of counsel with respect to this
Amendment. Tenant represents to Landlord that Tenant has read and understood the
terms hereof and the consequences of executing this Amendment and that, except
as expressly set forth herein, no representations have been made to Tenant to
induce the execution of this Amendment. Tenant further waives any right it may
have to require the provisions of this Amendment to be construed against the
party who drafted it.

14. Authority. Each person signing this Amendment on behalf of the respective
parties represents and warrants that he or she is authorized to execute and
deliver this Amendment, and that this Amendment will thereby become binding upon
Landlord and Tenant, respectively.

15. Counterparts. This Amendment may be executed in counterparts, each of which
will be deemed to be an original, but all of which together will constitute one
and the same document.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

LANDLORD:

FSP-RIC, LLC,

a Delaware limited liability company

By: Fifth Street Properties, LLC,

a Delaware limited liability company,

its sole member

By: CWP Capital Management LLC,

a Delaware limited liability company,

its manager

 

  By:  

/s/ Joseph A. Corrente

  Name: Joseph A. Corrente   Title: Senior Vice President

TENANT:

DENDREON CORPORATION,

a Delaware corporation

 

 

By:

 

/s/ Greg Schiffman

 

Name: Greg Schiffman

 

Title: CFO

 

4



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGMENT

 

 

State of California

County of Los Angeles)

 

On 4-17-2013 before me, LeAnn Erin Holsapple

personally appeared Joseph Corrente,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature /s/ LeAnn Erin Holsapple                              (Seal)

 

 

 

5



--------------------------------------------------------------------------------

Tenant Acknowledgement

 

STATE OF WASHINGTON   )      ) ss.    COUNTY OF KING   )   

On this 4th day of April, 2013, before me, a Notary Public in and for the State
of Washington, personally appeared Greg Schiffman, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed this instrument, on oath stated that he/she was authorized to execute
the instrument, and acknowledged it as the CFO of DENDREON CORPORATION, to be
the free and voluntary act and deed of said corporation for the uses and
purposes mentioned in the instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal the day and
year first above written.

 

/s/ Julia A. Cross

NOTARY PUBLIC in and for the State of Washington,
residing at Redmond, Washington My appointment expires 9-18-16 Print Name Julia
A. Cross

 

6